Exhibit 3.2 SECOND AMENDED AND RESTATED BYLAWS SWIFT ENERGY COMPANY 1 SECOND AMENDED AND RESTATED BYLAWS SWIFT ENERGY COMPANY Table of Contents ARTICLE I. SHAREHOLDERS 1 1 ANNUAL MEETING 1 2 SPECIAL MEETING 1 3 MANNER AND PLACE OF MEETING 1 4 NOTICE 1 5 BUSINESS TO BE CONDUCTED AT ANNUAL OR SPECIAL MEETING 2 6 QUORUM 2 7 VOTE REQUIRED TO TAKE ACTION 3 8 PROXIES 3 9 VOTING OF SHARES 3 10 OFFICERS 4 11 LIST OF SHAREHOLDERS 4 ARTICLE II. BOARD OF DIRECTORS 4 1 MANAGEMENT 4 2 NUMBER 4 3 ELECTION AND TERM 4 4 DIRECTOR NOMINATION PROCEDURES 5 5 REMOVAL 6 6 MEETING OF DIRECTORS 6 7 FIRST MEETING 6 8 ELECTION OF OFFICERS 6 9 REGULAR MEETINGS 6 10 SPECIAL MEETINGS 6 11 NOTICE 6 12 QUORUM 7 13 ORDER OF BUSINESS 7 14 ACTION BY WRITTEN CONSENT 7 15 COMPENSATION 7 16 PRESUMPTION OF ASSENT 8 17 COMMITTEES 8 ARTICLE III. OFFICERS 8 1 NUMBER, TITLES AND TERM OF OFFICE 8 2 REMOVAL 8 3 VACANCIES 8 4 SALARIES 8 5 POWERS AND DUTIES OF THE CHAIRMAN OF THE BOARD 8 6 POWERS AND DUTIES OF VICE CHAIRMAN OF THE BOARD 9 2 7 POWERS AND DUTIES OF THE CHIEF EXECUTIVE OFFICER 9 8 POWERS AND DUTIES OF THE PRESIDENT 9 9 VICE PRESIDENTS 9 10 TREASURER 9 11 ASSISTANT TREASURER 10 12 SECRETARIES 10 13 ASSISTANT SECRETARIES 10 ARTICLE IV. INDEMNIFICATION AND INSURANCE 10 1 INDEMNIFICATION OF DIRECTORS 10 2 INDEMNIFICATION OF OFFICERS 13 3 INDEMNIFICATION OF OTHER PERSONS 13 4 PROCEDURE FOR INDEMNIFICATION 14 5 SURVIVAL; PRESERVATION OF OTHER RIGHTS 14 6 INSURANCE 14 7 SEVERABILITY 15 ARTICLE V. CAPITAL STOCK 15 1 CERTIFICATE OF SHARES 15 2 TRANSFER OF SHARES 16 3 CLOSING OF TRANSFER BOOKS 16 4 REGISTERED SHAREHOLDERS 16 5 LOST CERTIFICATE 17 6 REGULATIONS 17 ARTICLE VI. ACCOUNTS 17 1 DIVIDENDS 17 2 RESERVES 17 3 DIRECTORS' ANNUAL STATEMENT 17 4 CHECKS 17 5 FISCAL YEAR 17 ARTICLE VII. AMENDMENTS 18 ARTICLE VIII. MISCELLANEOUS PROVISIONS 18 1 OFFICES 18 2 SEAL 18 3 NOTICE AND WAIVER OF NOTICE 18 4 RESIGNATIONS 18 5 SECURITIES OF OTHER CORPORATIONS 18 3 SECOND AMENDED AND RESTATED BYLAWS SWIFT ENERGY COMPANY ARTICLE I.SHAREHOLDERS 1.ANNUAL MEETING.The annual meeting of shareholders for the purpose of electing directors shall be held on such date and time as may be fixed from time to time by the board of directors and stated in the notice of the meeting.Any business may be transacted at an annual meeting, except as otherwise provided by law or by these Bylaws. 2.SPECIAL
